Citation Nr: 0336297	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertrophic 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from to February 1964 to 
February 1969 and had unverified reserve service from January 
1977 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the case to the RO in October 2002.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder contributed to the disability associated with 
hypertrophic cardiomyopathy.

2.  Hypertrophic cardiomyopathy was not manifest during 
service or within 1 year of separation.


CONCLUSIONS OF LAW

1.  Disability due to hypertrophic cardiomyopathy is 
proximately due to post-traumatic stress disorder.  
38 C.F.R. § 3.310(a) (2003).

2.  Hypertrophic cardiomyopathy was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in numerous items of correspondence 
including the July 2001 VCAA letter to him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and treatment records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 and 3.304 (2003).  Service 
connection may be established for disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service establishes that it was incurred in service.  
38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101 
(24) (West 2002).

Hypertension will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may be granted on a secondary basis if 
disability is proximately due to or is the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection is in effect for post-traumatic stress 
disorder.

In May 2003, a VA physician reviewed the veteran's claims 
folder and examined the veteran and indicated that the 
veteran had hypertension with left ventricular hypertrophy 
and chronic atrial fibrillation.  He stated that 
post-traumatic stress disorder can exacerbate hypertension 
which can exacerbate left ventricular hypertrophy.  He stated 
that the veteran had multiple other reasons, including his 
family history and a genetic basis, based on family history, 
such as a brother having similar findings, and in addition, a 
history of significant alcohol use, smoking, and longstanding 
hypertension that can all exacerbate his cardiovascular 
disorder.  Therefore, in the physician's opinion, the 
contribution of the veteran's post-traumatic stress disorder 
to his medical problem is less than 20 percent.  

Secondary service connection

The Board is under an obligation to base the decision on the 
record.  Further, the Court has clarified that an incremental 
increase in disability due to a service connected disease or 
injury shall be service-connected.  In this case, the veteran 
is service connected for PTSD.  In addition, a VA examiner 
has attributed an incremental increase in the disability 
associated with the heart disease to the veteran's PTSD.

In light of the evidence, secondary service connection by way 
of aggravation is granted.  The evidence shows that up to 20 
percent of the veteran's hypertension with left ventricular 
hypertrophy was caused by his service-connected 
post-traumatic stress disorder.  In Allen v. Brown, 7 
Vet.App. 439 (1995), the Court, considering 
38 C.F.R. § 3.310(a), indicated that secondary service 
connection may be granted for disability to the extent that 
it is chronically made worse/aggravated by a 
service-connected disability.  The evidence indicates that up 
to 20 percent of the veteran's hypertension with left 
ventricular hypertrophy was caused by his service-connected 
post-traumatic stress disorder.  

Direct service connection

The Board notes that hypertension is not reported in service 
medical records or within one year of service discharge.  An 
October 1993 private medical record notes that the veteran 
had hypertrophic cardiomyopathy.  In March 1997, the 
veteran's spouse stated that she met him in 1991 and that in 
1992, he was laid off from work and he started experiencing 
shortness of breath, fluttering, and pain in his chest.  A 
January 1997 VA medical record notes that the veteran had had 
prior cardiology studies in November 1993 and November 1995.  
His blood pressure was 148/85.

In September 1998, the veteran indicated that he felt that 
his service chest X-ray linked his current cardiology disease 
to service.  The veteran's February 1969 service discharge 
examination radiographic report notes a rather unusual left 
cardiac contour and the lateral of the chest revealed a 
considerable PA diameter.  It was stated that cardiac 
appearance may just be due to a positional phenomenon if 
there was no clinical evidence of cardiac disease.  This 
matter was referred to a VA physician.  An October 1998 note 
from a VA physician notes that a chest X-ray at separation 
reported an unusual left cardiac border and that it was 
probably due to positioning.  The VA physician stated that 
there was no elevated blood pressure and no diagnosis of 
hypertrophy.  

The veteran's May 2003 VA examination report indicates that 
his claims folder was reviewed and that the veteran was 
examined and interviewed.  The examiner opined that the 
veteran has hypertrophic cardiomyopathy and that he had no 
evidence of it while in the service based on symptoms, 
hospitalizations, or any sort of presentation.  

The preponderance of the evidence indicates that hypertrophic 
cardiomyopathy was not manifest in service or to a degree of 
10 percent within one year of active service discharge.  The 
veteran, noting the February 1969 chest X-ray report, has 
opined that his hypertensive cardiomyopathy was present in 
service.  However, he has demonstrated no expertise in 
medical matters.  His opinion is not competent.  The VA 
physician who examined the veteran in May 2003 reviewed the 
veteran's claims folder and indicated that the veteran had no 
evidence of hypertrophic cardiomyopathy in service based on 
symptoms, hospitalizations, or any sort of presentation.  
That VA physician is competent to opine as to matters 
requiring medical expertise and he indicated that he reviewed 
the veteran's February 1964 service chest X-ray report and 
that review of the veteran's service medical records was not 
suggestive of any cardiovascular disorder and that an unusual 
left ventricular contour shown on X-ray was not in itself a 
diagnostic criterion for any cardiovascular disease.  
Therefore, his opinion is probative evidence indicating that 
hypertrophic cardiomyopathy was not present in service.

The veteran's wife stated in March 1997 that in April 1994, 
while participating in a weekend drill in the army reserves, 
the veteran had another "episode" with his heart and ended 
up in the hospital for 4 hours.  Reserve service records have 
been reviewed.  No medical or other probative evidence 
indicates that the veteran became disabled from cardiology 
disease or injury during active duty for training or that he 
had a myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during inactive duty training.


ORDER

Entitlement to secondary service connection for hypertrophic 
cardiomyopathy is granted.  Direct service connection for 
hypertrophic cardiomyopathy is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



